Citation Nr: 1029216	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), effective from April 7, 
1999 to August 2, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
granted service connection for PTSD, assigning a 30 percent 
evaluation, effective April 7, 1999.  In May 2007, the Veteran 
testified before a Veterans Law Judge (VLJ) at a Board hearing at 
the RO.  A transcript of the hearing is of record.

The Board remanded this case in December 2007 so that a VA 
examination could be provided to determine the present severity 
of the PTSD disability and to obtain outstanding treatment 
records.  The directives of the remand were substantially 
complied with by the RO.

In August 2008, the RO granted an increased rating of 100 percent 
for the service-connected PTSD disability, effective August 2, 
2008.  The 30 percent rating for PTSD remained in effect prior to 
this date.

During the course of the appeal, the VLJ who conducted the May 
2007 Board hearing retired.  In an April 2010 letter, the Veteran 
was provided with the opportunity to elect to have another 
hearing so that the same VLJ who conducted the hearing would 
decide his claim, pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707.  However, the Veteran did not respond to the letter.  
Thus, he has waived his right to a new hearing.


FINDINGS OF FACT

1.  The medical evidence does not clearly differentiate between 
the Veteran's PTSD symptoms and his other psychiatric symptoms; 
thus, his PTSD, schizoaffective disorder, depression, and panic 
disorder will be considered together.

2.  Effective April 7, 1999 to July 3, 2000, the medical evidence 
shows that the Veteran had great difficulty in working and poor 
prognosis for successful employment due to memory deficiencies, 
mood problems, PTSD, obsessive-compulsive disorder, panic, 
depression, and his alcoholism; he also had mild psychomotor 
retardation and some impaired judgment in that he had an alcohol 
relapse; and GAF scores of 25, 45, and 52, though the GAF score 
of 25 was solely associated with alcohol withdrawal symptoms of 
seizures, hallucinations, anxiety, and sweats.  

3.  Effective July 3, 2000, the medical evidence shows total 
occupational and social impairment due to such symptoms as 
depression with psychotic features, paranoia, auditory 
hallucinations in that he was hearing voices and buzzing 
"vibration" sounds, suicidal trends, incomplete, 
circumstantial, and tangential thinking, monotonous speech, and 
social isolation; he also was shown to be unemployable and 
incompetent to manage his day-to-day affairs due to ongoing 
psychosis and psychological distress; and had a GAF score range 
of 30 to 45.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD, effective April 7, 1999 to July 3, 2000, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.301(d), 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial evaluation of 100 percent for 
PTSD, effective July 3, 2000, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130, Diagnostic Code 
9411 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letters dated in 
February 2006, March 2006, and January 2007.  While the notice 
was not provided prior to the initial adjudication, the original 
service connection claim was filed prior to the enactment of the 
Veterans Claims Assistance Act.  Further, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental statements 
of the case dated from November 2006 to August 2008, following 
the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.   The notice 
letters included the general criteria for substantiating an 
increased rating claim, which is deemed sufficient.  Notice 
described in 38 U.S.C. § 5103(a) need not be veteran-specific and 
generic notice is all that is required under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 
(Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran mental health 
examinations, and afforded the Veteran the opportunity to give 
testimony before the Board.  VA also obtained medical opinions as 
to the severity of the PTSD disability.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is not 
necessary.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for PTSD in October 2002, 
assigning a 30 percent rating, effective April 7, 1999.  The 
Veteran appealed this action seeking entitlement to a higher 
initial rating.

In August 2008, the RO assigned an increased rating of 100 
percent for the PTSD, effective August 2, 2008.  The 30 percent 
rating remained in effect prior to this date.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under Diagnostic Code 9411,  a 30 percent evaluation 
is to be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness." DSM IV, American Psychiatric Association 
(1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 
11 to 20 shows some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross impairment 
in communication (e.g., largely incoherent or mute).  A GAF score 
of 21-30 indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
A GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  In Carpenter v. Brown, 8 Vet. 
App. 240 (1995), the U.S. Court of Appeals for Veterans Claims 
("Court") recognized the importance of the GAF score and the 
interpretations of the score.

Employment records show that in May 1998, the Veteran was 
disciplined for "behavior that interfered with the work 
performance of others or the operation."  Specifically, he was 
found to participate in a hostile work environment by engaging in 
a loud confrontation with profanities.  

An August 1998 private treatment report noted diagnoses of 
depressive disorder, moderate PTSD, and amnestic disorder.  There 
was a poor prognosis for employment secondary to the memory, 
mood, PTSD, and early sobriety.

An October 1998 VA outpatient treatment report notes that the 
Veteran was hospitalized in June 1997 following a suicide attempt 
by attempting to overdose on alcohol and cocaine.  He continued 
to report severe anxiety and tension.  It was noted that he was 
in a verbal altercation at work before being fired.  He was 
fearful that his anger would escalate and he would hurt others.  
The Axis I diagnoses were alcohol dependency and recurrent major 
depression without psychosis.  The GAF score was 28.  In December 
1998, a VA report notes the Veteran was fired from his job as a 
courier two weeks prior due to his substance abuse and a pending 
driving under the influence charge.  The Veteran reported that 
withdrawal symptoms included audio and visual hallucinations and 
severe anxiety and depression.  

A February 1999 private hospital report shows the Veteran was 
admitted with a major polysubstance and alcohol abuse history 
with a history of depression.  He had been detained in the 
hospital numerous times for overdoses on drugs and alcohol.  On 
psychiatric evaluation, he was neatly dressed and seemed anxious.  
However, he was friendly and accommodating during the interview.  
He denied current suicidal ideation.  The Axis I diagnoses were 
chronic alcoholism, panic disorder without agoraphobia, and 
organic mood disturbance secondary to alcohol use.  The GAF score 
was 20.  At discharge from the hospital, the Axis I diagnoses 
were major depression, panic disorder, and alcohol abuse, and the 
GAF score was 40.  In June 1999, a private psychiatric assessment 
shows diagnoses of obsessive-compulsive disorder, panic disorder, 
and alcohol dependence.  

A July 1999 VA examination report shows that the Veteran was 
divorced and had been separated off and on with his current 
girlfriend since 1981.  He indicated that he last worked as a 
courier in 1998 but was fired because of his alcoholism.  He 
reported that he was not working now because he could not "deal 
with stressful situations."  In the 28 years that he had been 
out of the service, he had preferred to work in nighttime 
solitary jobs and noted that he had been fired from multiple jobs 
for drinking, anger, and fighting.  In the last year, he had had 
three or four serious fights all associated with alcohol abuse.

On mental status examination, he was clean shaven.  He described 
his mood as, "I have not been happy for a long time."  His 
affect was mood congruent.  His thought process was linear with 
tight associations and he denied any psychotic symptoms.  He also 
denied being homicidal or suicidal.  His general knowledge was 
adequate and he was oriented to time, place, and person.  His 
immediate and recent memory was 3 out of 3; and his remote memory 
was adequate.  His concentration was good, insight adequate, and 
judgment was reasonable.  His experiences in service left him 
with some symptoms of PTSD and comorbid major depression, 
obsessive-compulsive disorder, and panic.  Underlying all of 
these was a very severe alcohol dependence, cocaine dependence, 
and Valium dependence.  Although the examiner described the PTSD 
symptoms as mild to moderate, his compounding obsessive-
compulsive disorder, panic, depression, and alcoholism left him 
with great difficulty in working.  His condition also had been 
compounded by his alcohol dependence.  The Axis I diagnoses were 
mild to moderate PTSD, with compounding major depressive 
disorder, obsessive compulsive disorder, and panic disorder; and 
alcohol dependence in recent full remission.  The GAF score was 
52. 

An October 1999 VA psychiatric treatment record shows an Axis I 
diagnosis of alcohol dependence, early relapse partial remission, 
and major depressive disorder by history, with a GAF score of 45.  
A November 1999 VA addictions therapist note shows the Veteran 
last used drugs or alcohol in October 1999 and reported seizures, 
hallucinations, anxiety, and sweats associated with withdrawal.  
His current GAF score was 25 with evidence of mood and judgment 
impairment.

In January 2000, a private psychological report shows that the 
Veteran was dressed in casual, clean clothing and his hygiene and 
grooming were both good.  He sat rather rigidly during the 
examination and his facial expression was a bit blunted.  His eye 
contact was appropriate.  His body movements were remarkable for 
a mild psychomotor retardation.  His speech was of a normal pace 
and volume and the content was unremarkable.  There was no gross 
evidence of dysphasia or dysarthria.  He related to the 
interviewer in a cooperative manner.  His mood was one of 
discouragement and his affect was congruent with mood and mildly 
to moderately flat.  He was not attending to any unusual internal 
stimuli at the time of the examination.  There was no delusional 
content to his speech.  He was not psychotic at the time of 
examination and his level of consciousness was unimpaired.  His 
attention span was adequate to all examination tasks.  There was 
no evidence of obsessions, compulsions, or racing thoughts.  He 
was oriented in three spheres.  His insight was adequate and 
judgment was intact at the time of examination as evidenced by a 
lack of acute suicidality or impulse control difficulties; but 
was certainly impaired very recently as evidenced by his recent 
relapse and involvement in a fight with facial injuries.  The 
Axis I diagnoses were depressive disorder, not otherwise 
specified; chronic PTSD of moderate severity; alcohol dependence 
in very early remission; polysubstance abuse and dependence; and 
amnestic disorder, moderate severity, presumably secondary to 
history of alcohol and polysubstance dependence.  His prognosis 
for successful competitive employment would appear to be poor at 
that time given his moderately severe memory deficits, mood 
difficulties, PTSD symptoms, and very brief period of sobriety.

A July 3, 2000 private psychological evaluation shows a diagnosis 
of bipolar disorder, depressed with psychotic features, and 
substance abuse, in recovery.  On clinical evaluation, he had 
depressed mood, suicidal trends, verbal expression of anxiety or 
fear, expression of anger, social withdrawal, motor agitation and 
retardation, paranoid behavior, hallucinations, and a thought 
disorder.  The prognosis for employability was nil because of 
chronic mental illness.

A July 28, 2000 VA mental health treatment note shows the Veteran 
reported difficulty sleeping and spoke of paranoia of other 
people sensing his "vibrations" and controlling his thoughts.  
He heard voices but they were "faint" now because he was doing 
well.  On objective evaluation, his hygiene was fair.  He had 
mild psychomotor agitation and wringing of his hands.  He was 
pleasant but appeared suspicious at times.  His thoughts were 
concrete and incomplete and he often stopped before finishing his 
sentences.  His mood was anxious and his affect was guarded and 
suspicious.  His insight, judgment, and cognition were fair.  The 
examiner determined that it was unclear if his psychosis was 
secondary to bipolar illness but that he presently had depression 
with psychotic features.

A May 2001 VA psychiatric treatment reports shows the Veteran was 
still endorsing vague audio hallucinations and delusional belief 
of oppressive vibrations.  He also continued to have some 
paranoia, though the examiner suspected this was more severe than 
the Veteran had led them to believe.  On mental status 
examination, he was casually dressed and groomed with poor eye 
contact and a good amount of psychomotor retardation.  He was 
calm and cooperative.  His speech was a low rate and volume and 
was monotonous.  His thought process was somewhat guarded about 
specific things.  His affect was flat and his insight and 
judgment were poor.  The Axis I diagnoses were schizoaffective 
disorder and history of alcohol abuse, now in remission.  A July 
2002 treatment record notes a continued diagnosis of 
schizoaffective disorder.  The alcohol dependence was noted to be 
in full remission.

In September 2001, a Social Security Administration (SSA) 
decision notes that the Veteran testified that he got upset, 
depressed, and anxious at work.  He heard buzzing, vibration 
sounds, and talking.  He had trouble sleeping and preferred to be 
alone most of the time.  He had no friends because his previous 
friends were drinkers and he was suspicious and always ready to 
defend himself.  He felt lifeless, fatigued, and had difficulty 
concentrating on what he was reading; he tended to get anxious 
while attempting to read.  His mother testified that he had quick 
mood swings, was forgetful, and obsessed on problems for several 
days becoming jittery.  His misinterpreted statements and got 
angry.  He often left stores fearing he would lose control while 
shopping.

An August 2002 VA examination report shows the Veteran had a 
history of anxiety and agitation, which was consistent with a 
diagnosis of PTSD.  There also was an indication of moderate 
social isolation, as well as indications of change in affect, 
emotional lability, and lack of positive plans in his life.  
Evidence of hyperarousal was indicated by a history of 
irritability, particularly in social settings, paranoia, which 
had disrupted his sleep, and moderate vigilance.  The examiner 
found that these symptoms were clinically important.  He suffered 
from primary symptoms of schizoaffective disorder but also had a 
history of agitation and anxiety consistent with PTSD.  The 
interaction between the schizoaffective disorder and PTSD could 
not be reasonably separated.  The overall impact of his present 
functioning was equal to a GAF score of approximately 35 to 40.  
Given his ongoing psychosis and fairly recent diagnosis of 
prostate cancer, which also was contributing to his agitation, he 
was unemployable.  Also, because of his psychosis he was 
incompetent to manage his own best interests on a day-to-day 
basis.  The Axis I diagnoses were severe schizoaffective disorder 
with psychosis; PTSD of moderate severity; alcohol dependence; 
and cocaine dependence.

A February 2003 VA examination report shows that on mental status 
examination, the Veteran was appropriately dressed, clean, and 
well-groomed.  He was fairly well-oriented in time, place, and 
purpose of the examination.  His responses to questions 
demonstrated an adequate fund of knowledge.  He reported that the 
primary purpose of his visit was, "I would like to have 100 
percent."  His expressed cognitions were organized and directed 
appropriately to topic.  There was no indication of organicity.  
He reported ongoing paranoia secondary to schizoaffective 
disorder.  His affect was somewhat restricted and his mood was 
moderately anxious.  He had continued symptoms of moderate PTSD 
and reported ongoing buzzing hallucinations, particularly when he 
became anxious and agitated.  He reported being abstinent from 
alcohol for approximately six months.  He also reported intrusive 
thoughts and recollections that caused moderate symptoms of 
anxiety and agitation secondary to traumas experienced in 
service.  He showed evidence of avoidance of traumatic stimuli 
and moderate social isolation outside of the family, secondary 
primarily to schizoaffective disorder and to a lesser extent, 
PTSD.  His change of psychological responsivity was primarily the 
result of schizoaffective disorder, and to a lesser extent, PTSD.  
There was lack of positive expectation for future events and lack 
of plans.  Evidence of hyperarousal was indicated by symptoms of 
vigilance, irritability, and difficulties with concentration 
primarily due to schizoaffective disorder, and to a lesser 
extent, PTSD.

The examiner found that the Veteran's symptoms were clinically 
important.  They indicated primary symptoms of schizoaffective 
disorder with psychosis, along with moderate symptoms of PTSD.  
The overall impact of the Veteran's present psychological 
distress was interactive and would be expected to preclude 
employment.  It was also the opinion of the examiner that his 
condition was not likely to show any significant changes and for 
all intents and purposes was considered permanent.  He was not 
competent to handle his own financial affairs, primarily because 
of psychosis secondary to schizoaffective disorder, and had been 
dependent on his mother to handle his day-to-day financial 
matters.  The Axis I diagnoses were severe schizoaffective 
disorder with psychosis; PTSD of moderate severity; alcohol 
dependence in early full remission; and cocaine dependence in 
sustained full remission.  The GAF score was 35 to 40, which also 
was the highest in the last six months.

An April 2006 VA hospital record shows the Veteran was admitted 
for mental health treatment.  He reportedly had been treated for 
two weeks prior to this for alcohol detoxification but still felt 
poorly.  He denied suicidal or homicidal ideation or audio-visual 
hallucinations, although he heard a whirring sound when he was 
very anxious or intoxicated.  He thought the sound was trying to 
communicate something to him but he could not hear it.  He had 
insomnia, irritability, hyperstartle response, and was 
hypervigilant.  He could never have anyone behind him and had a 
terrible fear of fires and electricity (he was in a fire in 
combat).  When he left the house he had to check four to seven 
times to make sure he had turned off all the appliances.  He 
denied any other obsessions/ compulsions but was very anxious 
around people and tended to get irritable when confronted or 
cornered.

On mental status examination, he was mildly irritable, casually 
dressed, and mildly disheveled.  He had mild psychomotor 
agitation and presented with a list of symptoms, concerns, and 
questions stating that he did not want to forget anything.  His 
speech was hesitant and with stuttering at times.  He seemed to 
have some word finding difficulties and near substitutions for 
words.  He used many large words sometimes not quite correctly.  
His mood was a little depressed and anxious and his affect and 
mood were congruent and mildly irritable.  His thinking was 
circumstantial and tangential at times.  He had no current audio-
visual hallucinations, paranoia, or suicidal or homicidal 
ideations.  He was alert and oriented times two (he did not know 
the day or month).  At discharge, the Axis I diagnoses were 
anxiety disorder: chronic PTSD; depressive disorder likely 
secondary to alcohol; and addictive disorder: alcohol dependence, 
early remission, recent relapse, and cocaine abuse, full 
remission.  At admission, the GAF score was a 30 and at 
discharge, 45.

A June 2007 note from a private hospital notes that the Veteran 
entered an inpatient treatment program in May 2007 and was 
assessed as having alcohol dependency.  He also admitted to 
suffering from PTSD issues and responded well to pharmacological 
intervention for both sleep problems and a significant decrease 
in nightmares. 

The record shows a long-standing history of PTSD along with other 
psychiatric diagnoses including schizoaffective disorder, major 
depressive disorder, obsessive-compulsive disorder, pain 
disorder, and bipolar disorder with psychotic features.  The 
Veteran also has received extensive treatment for alcohol and 
cocaine dependence, which have resulted in legal problems and 
loss of employment.  None of these disabilities have been 
accorded service connection.  The Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Board remanded 
the claim, in, part to provide a medical opinion addressing 
whether the symptoms attributable to the nonservice-connected 
disabilities could be distinguished from those associated with 
the PTSD.  

An August 2008 VA examination report shows that the examiner 
reviewed the claims file including the May 2007 hearing testimony 
from the Veteran and his mother, and VA treatment records dated 
from 1997 to 2006.  The examiner noted that the Veteran had been 
hospitalized for alcohol dependency, cocaine dependence in 1997 
and for PTSD and depression in April 2006.  The examiner also 
reviewed the information obtained during the evaluation of the 
Veteran followed by a discussion with his mother.  The Veteran 
presented with primary symptoms of PTSD severe in nature.  He 
reported that he experienced intrusive thoughts and recollections 
regarding traumatic events in service three to four times a week 
so that he felt overwhelmed and frightened and subsequently had 
become dependent upon alcohol.  He indicated that his primary 
symptoms of anxiety and agitation were associated with increased 
alcohol use and that the use of cocaine allowed him to stay awake 
longer in order to achieve a higher level of intoxication.  He 
reported that dependency on alcohol helped to calm him.

On mental status examination, the examiner found that comorbid 
with the Veteran's PTSD were major depressive disorder and panic 
disorder, both moderately severe to severe in nature.  There also 
was evidence of alcohol dependence secondary to PTSD presently in 
remission while in treatment.  The Axis I diagnoses were chronic, 
severe PTSD; major depressive disorder secondary to PTSD; panic 
disorder; alcohol dependence secondary to PTSD in early full 
remission; and cocaine dependence in sustained remission.

The medical evidence of record does not clearly differentiate 
between the Veteran's service-connected PTSD and his other 
psychiatric diagnoses.  The Veteran's psychiatric history shows 
that he reportedly had mild to moderate PTSD in July 1999.  The 
examiner further found that his experiences in the service left 
him with some symptoms of PTSD and comorbid major depression, 
obsessive-compulsive disorder, and panic.  Although the examiner 
described the PTSD symptoms as mild to moderate, the Veteran's 
compounding obsessive-compulsive disorder, panic, depression, and 
alcoholism left him with great difficulty in working.  From 
January 2000 to February 2003, he was noted as having moderate 
PTSD.  However, the Veteran also had many other psychiatric 
problems that in some reports were intertwined with the PTSD.  
The August 2002 VA examiner found that interaction between the 
schizoaffective disorder and the PTSD could not be reasonably 
separated.  The August 2008 VA examiner actually found that the 
Veteran's major depressive disorder was secondary to the 
Veteran's PTSD.  Thus, at least two examiners related the 
Veteran's depression and panic disorder either to the Veteran's 
service in July 1999, or to the Veteran's PTSD in August 2008.  
On the other hand, the February 2003 VA examiner differentiated 
between the schizoaffective disorder and the Veteran's PTSD 
finding that the Veteran's psychiatric symptoms were more 
attributed to the schizoaffective disorder rather than the 
moderate PTSD.

As the medical evidence does not clearly differentiate between 
the Veteran's PTSD symptoms and his other psychiatric symptoms, 
neither can the Board.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Thus, his PTSD, schizoaffective disorder, 
depression, and panic disorder will be considered together.

From July 1999 to January 2000, the medical evidence shows that 
the Veteran had great difficulty in working and poor prognosis 
for successful employment due to memory deficiencies, mood 
problems, PTSD, obsessive-compulsive disorder, panic, depression, 
and his alcoholism.  He also had mild psychomotor retardation and 
some impaired judgment in that he had an alcohol relapse.  His 
GAF score was 52 in July 1999, 45 in October 1999 associated with 
alcohol dependency and major depressive disorder, and 25 in 
November 1999 associated with withdrawal symptoms of seizures, 
hallucinations, anxiety, and sweats.  

These findings demonstrate many of the criteria for a 50 percent 
rating for PTSD including occupational impairment due to panic 
attacks, memory impairment, impaired judgment, and disturbances 
of motivation and mood.  The GAF scores of 45 to 50 indicate 
moderate to serious symptoms, which further supports a 50 percent 
rating.  

The GAF score of 25 represents behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment, which would support a much higher 
rating than 50 percent.  However, this GAF score represents an 
anomaly out of all of the scores presented from July 1999 to 
January 2000.  Moreover, it is solely associated with the 
Veteran's withdrawal from his relapse of alcohol abuse.  The 
Veteran's alcoholism is not a service-connected disability.  
Based on VA regulations, the Veteran cannot receive compensation 
for his alcoholism, regardless of whether it can be considered as 
related to his PTSD. Alcoholism is a disease that is determined 
to be due to willful misconduct under VA law.  Service connection 
is only warranted to the extent that an organic disease or 
disability has resulted secondary to alcoholism.  38 C.F.R. § 
3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m); 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (Feb. 1998).  A 
February 1999 private medical opinion shows a diagnosis of 
organic mood disorder secondary to alcohol use; but the Veteran 
is already compensated for a mood disorder as part of his PTSD 
disability.  Any further organic disease or disability due to the 
Veteran's alcohol use is not shown.

Entitlement to a rating higher than 50 percent is not warranted 
from 1999 to 2000, as the Veteran was consistently well-groomed, 
had linear thought processes, denied psychotic symptoms or 
suicidal or homicidal ideation, was oriented to time, place, and 
person, and had normal speech.  His concentration also was good 
and his insight was adequate.  

Thus, from April 7, 1999, the date of the Veteran's original 
claim to July 3, 2000, the date of a private treatment record 
showing more severe symptoms, the medical evidence more closely 
approximates the criteria for a 50 percent evaluation for the 
Veteran's PTSD.  See 38 C.F.R. § 4.7.

The medical evidence within one year prior to the date of the 
claim from May 1998 to February 1999 shows similar findings as 
are reported since April 1999; however, entitlement to service 
connection for PTSD was not shown at that time.  Thus, a 50 
percent rating prior to April 7, 1999 is not warranted.  See 
38 C.F.R. § 3.400(b)(2)(i).
 
Effective July 3, 2000, the medical evidence shows total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, persistent danger of hurting self, 
and inability to take care of day-to-day responsibilities in his 
own best interest.  Specifically, the Veteran had depression with 
psychotic features, paranoia, and auditory hallucinations in that 
he was hearing voices and buzzing  sounds; he had suicidal 
trends, incomplete, circumstantial, and tangential thinking, 
monotonous speech, and social isolation.  He also was shown to be 
unemployable and incompetent to manage his day-to-day affairs due 
to ongoing psychosis and psychological distress.  These findings 
more closely approximate the criteria for a 100 percent rating 
for PTSD.  His GAF score range of 30 to 45 further supports a 100 
percent rating, as this demonstrates a range from behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment to some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  

Thus, a 100 percent rating is warranted for PTSD, effective July 
3, 2000.

Staged ratings of 50 and 100 percent have been assigned for PTSD.  
With respect to the 50 percent rating, any additional application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The level of impairment for 
the Veteran's PTSD was relatively stable from April 7, 1999 to 
July 3, 2000, or at least was not worse than what is warranted 
for a 50 percent rating.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the Veteran's PTSD is adequately 
considered by the diagnostic code applied.  Prior to July 3, 
2000, the medical evidence shows moderate occupational impairment 
due to the Veteran's PTSD; and effective July 3, 2000, the 
medical evidence shows total occupational and social impairment.  
Diagnostic Code 9411 specifically addresses this type of 
impairment.  A rating in excess of that assigned is provided for 
certain manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present prior to July 3, 2000.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's disability.  The Veteran has not required frequent 
periods of hospitalization due to the service-connected 
disability, and marked interference with employment has not been 
shown.  The Veteran reported and the medical evidence shows that 
he stopped working due to his alcoholism.  Thus any consideration 
for extraschedular evaluation is not warranted.  The Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.

An inferred claim for a total disability rating for individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) also has been considered.  The record shows that the 
Veteran was shown to be unemployable effective July 3, 2000, 
which is the date of his entitlement to a 100 percent rating.  
Prior to this, the record shows that the Veteran lost his 
previous job due to his alcoholism and not his service-connected 
PTSD.  Therefore, the issue of unemployability has not been 
raised by the record prior to July 3, 2000 and any inferred TDIU 
claim is inapplicable in this case.  

The Veteran has reported that he has significant occupational and 
social impairment due to his PTSD and is thus entitled to an 
increased disability rating.  He is competent to report that 
which he can experience or observe and he is deemed credible, in 
this regard.  However, as a layperson lacking in medical training 
and expertise, he cannot provide a competent medical opinion 
regarding the severity of his service-connected disability, and 
to that extent, his views are outweighed by the detailed opinions 
provided by the medical professionals who discussed the Veteran's 
PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Effective April 7, 1999, a 50 percent evaluation is warranted for 
the service-connected PTSD; and effective July 3, 2000, a 100 
percent evaluation is warranted.  To the extent that any further 
increase is denied, the preponderance of the evidence is against 
the initial rating claim; there is no doubt to be resolved; and 
an increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, 
for PTSD, effective from April 7, 1999 to July 3, 2000 is 
granted, subject to the rules and payment of monetary benefits.

Entitlement to an initial rating of 100 percent for PTSD, 
effective from July 3, 2000 is granted, subject to the rules and 
payment of monetary benefits.




____________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


